
	

113 S929 IS: Vietnam Human Rights Sanctions Act
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 929
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To impose sanctions on individuals who are complicit in
		  human rights abuses committed against nationals of Vietnam or their family
		  members, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Vietnam Human Rights Sanctions
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The relationship
			 between the United States and the Socialist Republic of Vietnam has grown
			 substantially since the end of the trade embargo in 1994, with annual trade
			 between the countries reaching more than $24,800,000,000 in 2012.
			(2)However, the
			 transition by the Government of Vietnam toward greater economic activity and
			 trade, which has led to increased bilateral engagement between the United
			 States and Vietnam, has not been matched by greater political freedom or
			 substantial improvements in basic human rights for the people of
			 Vietnam.
			(3)Vietnam remains
			 an authoritarian state ruled by the Communist Party of Vietnam, which continues
			 to deny the right of the people of Vietnam to participate in free and fair
			 elections.
			(4)According to the
			 Department of State’s 2012 Country Reports on Human Rights Practices, Vietnam’s
			 most significant human rights problems . . . continued to be severe
			 government restrictions on citizens’ political rights, particularly their right
			 to change their government; increased measures to limit citizens’ civil
			 liberties; and corruption in the judicial system and police.
			(5)The Country
			 Reports also state that the Government of Vietnam increasingly limited
			 freedoms of speech and press and suppressed dissent; further restricted
			 Internet freedom; reportedly continued to be involved in attacks against Web
			 sites containing criticism; maintained spying on dissident bloggers; and
			 continued to limit privacy rights and freedoms of assembly, association, and
			 movement.
			(6)Furthermore, the
			 Department of State documents that arbitrary arrest and detention,
			 particularly for political activists, remained a problem, with the
			 Government of Vietnam sentencing at least 35 arrested activists during
			 [2012] to a total of 131 years in jail and 27 years of probation for exercising
			 their rights.
			(7)At the end of
			 2012, the Government of Vietnam reportedly held more than 120 political
			 prisoners, and diplomatic sources maintained that 4 reeducation centers in
			 Vietnam held approximately 4,000 prisoners.
			(8)On September 24,
			 2012, 3 prominent Vietnamese bloggers—Nguyen Van Hai (also known as Dieu Cay),
			 Ta Phong Tan, and Phan Thanh Hai (also known as Anh Ba Saigon)—were sentenced
			 to prison based on 3-year-old blog postings criticizing the Government and
			 leaders of Vietnam and the Communist Party of Vietnam.
			(9)United Nations
			 High Commissioner for Human Rights Navi Pillay responded to the sentencing of
			 the bloggers on September 25, 2012, stating that [t]he harsh prison
			 terms handed down to bloggers exemplify the severe restrictions on freedom of
			 expression in Vietnam and calling the sentences an unfortunate
			 development that undermines the commitments Vietnam has made internationally .
			 . . to protect and promote the right to freedom of expression.
			(10)On March 21,
			 2013, Deputy Assistant Secretary of State for Democracy, Human Rights, and
			 Labor Daniel B. Baer testified before the Subcommittee on East Asian and
			 Pacific Affairs of the Committee on Foreign Relations of the Senate that
			 in Vietnam we’ve been disappointed in recent years to see backsliding,
			 particularly on . . . freedom of expression issues . . . people are being
			 prosecuted for what they say online under really draconian national security
			 laws . . . that is an issue that we continue to raise, both in our human rights
			 dialogue with the Vietnamese as well as in other bilateral
			 engagements.
			(11)Although the
			 Constitution of Vietnam provides for freedom of religion, the Department of
			 State’s 2012 Country Reports on Human Rights Practices maintains that
			 Vietnamese who exercise their right to freedom of religion continued to
			 be subject to harassment, differing interpretations and applications of the
			 law, and inconsistent legal protection, especially at provincial and village
			 levels.
			(12)Likewise, the
			 United States Commission on International Religious Freedom 2013 Annual Report
			 states that [r]eligious freedom conditions remain very poor in
			 Vietnam and the Vietnamese government continues to imprison individuals
			 for religious activity or religious freedom advocacy using a
			 specialized religious police force . . . and vague national security
			 laws to suppress independent Buddhist, Protestant, Hoa Hao, and Cao Dai
			 activities, and seeks to stop the growth of ethnic minority Protestantism and
			 Catholicism via discrimination, violence and forced renunciations of their
			 faith.
			(13)The 2013 Annual
			 Report notes that in 2004 the United States designated Vietnam as a country of
			 particular concern for religious freedom pursuant to section 402(b)(1) of the
			 International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)), and that
			 Vietnam responded at that time by releasing prisoners, prohibiting the policy
			 of forced renunciations of faith, and expanding protections for religious
			 groups, and that [m]ost religious leaders in Vietnam attributed these
			 positive changes to the [country of particular concern] designation and the
			 priority placed on religious freedom concerns in U.S.-Vietnamese bilateral
			 relations.
			(14)However, the
			 2013 Annual Report concludes that since the designation as a country of
			 particular concern was lifted from Vietnam in 2006, religious freedom
			 conditions in Vietnam remain mixed, and therefore recommends to the
			 Department of State that Vietnam should be redesignated as a country of
			 particular concern.
			(15)Deputy Assistant
			 Secretary of State Baer likewise testified that [i]n Vietnam the right
			 to religious freedom, which seemed to be improving several years ago, has been
			 stagnant for several years.
			3.Imposition of
			 sanctions on certain individuals who are complicit in human rights abuses
			 committed against nationals of Vietnam or their family members
			(a)DefinitionsIn
			 this section:
				(1)Admitted;
			 alien; immigration laws; national; spouseThe terms admitted,
			 alien, immigration laws, national, and
			 spouse have the meanings given those terms in section 101 of the
			 Immigration and Nationality Act (8 U.S.C. 1101).
				(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Finance, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on Foreign Relations of the Senate; and
					(B)the Committee on
			 Ways and Means, the Committee on Financial Services, and the Committee on
			 Foreign Affairs of the House of Representatives.
					(3)Convention
			 against TortureThe term Convention against Torture
			 means the United Nations Convention against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York on December 10,
			 1984.
				(4)United States
			 personThe term United States person means—
					(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; or
					(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.
					(b)Imposition of
			 sanctionsExcept as provided in subsections (e) and (f), the
			 President shall impose the sanctions described in subsection (d) with respect
			 to each individual on the list required by subsection (c)(1).
			(c)List of
			 individuals who are complicit in certain human rights abuses
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of individuals who are nationals of Vietnam that the
			 President determines are complicit in human rights abuses committed against
			 nationals of Vietnam or their family members, regardless of whether such abuses
			 occurred in Vietnam.
				(2)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1) as new information becomes
			 available and not less frequently than annually.
				(3)Public
			 availabilityThe list required by paragraph (1) shall be made
			 available to the public and posted on the Web sites of the Department of the
			 Treasury and the Department of State.
				(4)Consideration
			 of data from other countries and nongovernmental organizationsIn
			 preparing the list required by paragraph (1), the President shall consider data
			 already obtained by other countries and nongovernmental organizations,
			 including organizations in Vietnam, that monitor the human rights abuses of the
			 Government of Vietnam.
				(d)Sanctions
				(1)Prohibition on
			 entry and admission to the United StatesAn individual on the
			 list required by subsection (c)(1) may not—
					(A)be admitted to,
			 enter, or transit through the United States;
					(B)receive any
			 lawful immigration status in the United States under the immigration laws,
			 including any relief under the Convention Against Torture; or
					(C)file any
			 application or petition to obtain such admission, entry, or status.
					(2)Financial
			 sanctionsThe President shall freeze and prohibit all
			 transactions in all property and interests in property of an individual on the
			 list required by subsection (c)(1) if such property and interests in property
			 are in the United States, come within the United States, or are or come within
			 the possession or control of a United States person.
				(e)Exceptions To
			 comply with international agreementsThe President may, by
			 regulation, authorize exceptions to the imposition of sanctions under this
			 section to permit the United States to comply with the Agreement between the
			 United Nations and the United States of America regarding the Headquarters of
			 the United Nations, signed June 26, 1947, and entered into force November 21,
			 1947, and other applicable international agreements.
			(f)WaiverThe
			 President may waive the requirement to impose or maintain sanctions with
			 respect to an individual under subsection (b) or the requirement to include an
			 individual on the list required by subsection (c)(1) if the President—
				(1)determines that
			 such a waiver is in the national interest of the United States; and
				(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
				(g)Termination of
			 sanctionsThe provisions of this section shall terminate on the
			 date on which the President determines and certifies to the appropriate
			 congressional committees that the Government of Vietnam has—
				(1)unconditionally
			 released all political prisoners;
				(2)ceased its
			 practices of violence, unlawful detention, torture, and abuse of nationals of
			 Vietnam while those nationals are engaging in peaceful political activity;
			 and
				(3)conducted a
			 transparent investigation into the killings, arrest, and abuse of peaceful
			 political activists in Vietnam and prosecuted those responsible.
				4.Sense of
			 Congress on designation of Vietnam as a country of particular concern with
			 respect to religious freedomIt is the sense of Congress that—
			(1)the relationship
			 between the United States and Vietnam cannot progress while the record of the
			 Government of Vietnam with respect to human rights and the rule of law
			 continues to deteriorate;
			(2)the designation
			 of Vietnam as a country of particular concern for religious freedom pursuant to
			 section 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)(1)) would be a powerful and effective tool in highlighting abuses of
			 religious freedom in Vietnam and in encouraging improvement in the respect for
			 human rights in Vietnam; and
			(3)the Secretary of
			 State should, in accordance with the recommendation of the United States
			 Commission on International Religious Freedom, designate Vietnam as a country
			 of particular concern for religious freedom.
			
